MADDOX, Justice
(dissenting).
I would issue the writ to review the ABC Board’s claims.
I recognize that by denying the writ of certiorari this Court is not expressing its opinion as to the correctness of the judgment of the Court of Civil Appeals, but I think that the petition has merit and I would grant the petition to review that judgment to determine if that opinion is correct.
The Court of Civil Appeals may be right, but I do not wish to make that decision without further review of this case.